DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Messenger (US PGPub # 2019/0195705) in view of Stotler et al (US # 5,262,598) and Storace (US # 4,072,202). With
respect to claim 1, the Messenger reference discloses a system for measuring the weight of a load in a
basket of an aerial work platform (0003), the system comprising:
	a. a boom (18) disposed on an AWP (10):
	b. a platform support structure (26) configured to support a human being in an elevated work
location (¶ 0011);
	c. a load sensing linkage system (30) disposed between said boom (18) and said platform support structure (¶¶ 0021-0023); and
	d. said load sensing linkage system having: an upper pivoting linkage (40) and a lower pivoting
linkage {42), which in combination conduct all lifting forces from the boom to a load on the platform
support structure ($0006) and a load cell (60) configured to make a weight determination of a load
based upon movement of one of said upper linkage and said lower linkage (¶ 0023).
	The difference between the claimed apparatus and the system disclosed, is that the Roberval
linkage system of the Messenger reference and the claimed device is that the upper and lower linkages
(40,42) are pivoting bars, instead of flexible leaf springs made of flexible plates. However, using flexible
plate leaf springs as the two parallel levers of the Roberval linkage was known as shown by the examples
of Stotler (Col. 3, ll. 1-10 & 42-68) and Storace (Col. 2, ll. 21-41). Since the construction of the frame of
the AWP of the Messenger reference shows the use of metal plates in its construction already (namely
the two flat plates at the top and bottom of pin 34 in Figure 3), it would have been obvious to the
ordinary practioner to substitute two leaf springs in the form of metal plates for the pivoting linkages
(40,42) of Messenger, motivated by its art recognized functional equivalence for its intended purpose.
See MPEP §§ 2144.06 & 2144.07.
	With respect to claim 2, the Messenger reference discloses a single load cell (¶ 0026).
	With respect to claim 3, the load cell (60) of the Messenger reference is located on a central shelf (Figs. 3 & 4).
	With respect to claims 5-7, it has already been discussed with respect to claim 1 why it would have been obvious to use two flexure plates to transfer loads to the load cell.
	With respect to claim 8, the load cell (60) of the Messenger reference is located on a central shelf (Figs. 3 & 4).
	With respect to claim 9, making the plate flexible in the vertical direction, but not any other direction, allows vertical weighing forces to be transferred to the load cell while canceling out non-vertical forces in order to improve load cell accuracy. 
	With respect to claim 10, it has already been discussed with respect to claim 1 why it would have been obvious to use two flexure plates to transfer loads to the load cell.
	With respect to claim 11, the method of use is inherent to the device disclosed.
	With respect to claim 12, the system of Messenger monitors for an overload, and signals an alert if the overload threshold is exceeded (¶ 0010).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Messenger (US PGPub # 2019/0195705) in view of Stotler et al (US # 5,262,598) and Storace (US # 4,072,202) as applied to claims 1-12 above, and further in view of Mizutani (US # 8,600,652). With respect to claims 13 and 14, stopping a lift operation of a lifting machine whenever an overload was detected was common sense, as shown by the example of Mizutani (Col. 4, Il. 46-58), and it would have been obvious to the ordinary practioner to program the control system of Messenger to stop a lifting of the basket when an overload weight threshold was exceeded, for safety reasons.
	With respect to claim 15, the system of Messenger monitors for an overload, and signals an alert if the overload threshold is exceeded (¶ 0010).
	With respect to claims 16 and 17, Messenger has a platform rotator attached to a distal end of the boom (¶ 0004).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856